The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Final office action is in response to communication regarding application 15/893,301 dated 11/20/2020. In applicant’s amendmentsClaims 1, 7, 9, 16, 17, 18 are amended.
Claims 1-7, 9-13, 15-18 are currently pending and have been rejected as follows.
Response to amendments
The 101 rejection in the previous office action is maintained.
The 103 rejection in the previous office action is withdrawn due to applicant’s amendments.
Response to 101 arguments
Applicant argues that claims as a whole cannot be performed by the human mind and includes GPS and special instructions. Applicant further argues when considered as a whole the claims include a practical application under Prong Two and that the claims recite additional elements.
Applicant’s arguments have been considered but are not persuasive. The claims recite the abstract idea of a mental process such as receiving a sorting area with multiple spaces, overlaying with a grid and associating the single address of each space with a set of coordinates, obtaining a location and providing a notification. The abstract idea limitations covers concepts performed in the human mind or with pen and paper including observation, evaluation, judgement and opinion. The additional elements of the claims such as user interface, mobile device, input and overlaying grid, automatically, GPS on a mobile device, of the independent claims and scanning using codes and character recognition of dependent claims, are no more than mere instructions to apply the exception using computer components.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-7, 9-13, 15-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 9 recite the limitation “obtain a location of the user along the postal route, via a global positioning system (GPS) on the mobile device”. The specification does not disclose via a global positioning system (GPS) on the mobile device.Clarification(s) and/or correction(s) is/are required.

	










Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-7, 9-13, 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to an abstract idea without significantly more.  Examiner formulates the abstract idea analysis as follows:

Step 1: The claims fall within a statutory category, namely a method, and a system.
[Step 1 = Yes, the claim falls within a statutory category]

Step 2A Prong One: The identified limitations in the claims that recite the abstract idea are (in bold):
A computer-implemented method for sorting and delivering postal items, the method comprising: 
receiving, from a user, at a mobile device at least one input comprising an image of a mail sorting area, wherein the mail sorting area comprises multiple spaces, each space associated with a single address; overlaying a grid onto the image of the mail sorting area, wherein the grid comprises a plurality of cells, with each of the cells having a location defined by a set of coordinates, and wherein each of the cells correspond to at least one of the multiple spaces of the mail sorting area; automatically associating the single address of each space with the set of coordinates; receiving an image of an address associated with a piece of mail; determining if a special instruction is associated with the address, and if the address is associated with the special instruction, generating a first notification to be displayed on a graphical user interface (GUI) of the mobile device; displaying on the GUI using the set of coordinates, where the address associated with the piece of mail is located in the mail sorting area, and displaying a street view of an actual address location; generating a postal route comprising each of the single addresses; obtaining a location of the user along the postal route, via a global positioning system (GPS) on the mobile device; and generating a second notification on the user interface when the user is physically located at the address having the special instruction, wherein the special instruction is selected from a  mail hold, a mail forward, and a package delivery

The abstract idea limitations covers concepts performed in the human mind including observation, evaluation, judgement and opinion.  That is, other than reciting mobile device, input, GUI, GPS, and overlaying grid, nothing in the claim element precludes the step from being performed with pen and paper.  Additionally, the mere nominal recitation of reciting mobile device, user interface, input, GUI, GPS and overlaying grid does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites a mental process. The dependent claims further narrow the mental processes abstract idea such as small packaging, baskets, large areas. The mere nominal recitation of scanning using codes and character recognition of claim 2 does not take the claim out of the mental process grouping. 

Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
A computer-implemented method for sorting and delivering postal items, the method comprising: 
receiving, from a user, at a mobile device at least one input comprising an image of a mail sorting area, wherein the mail sorting area comprises multiple spaces, each space associated with a single address; overlaying a grid onto the image of the mail sorting area, wherein the grid comprises a plurality of cells, with each of the cells having a location defined by a set of coordinates, and wherein each of the cells correspond to at least one of the multiple spaces of the mail sorting area; automatically associating the single address of each space with the set of coordinates; receiving an image of an address associated with a piece of mail; determining if a special instruction is associated with the address, and if the address is associated with the special instruction, generating a first notification to be displayed on a graphical user interface (GUI) of the mobile device; displaying on the GUI using the set of coordinates, where the address associated with the piece of mail is located in the mail sorting area, and displaying a street view of an actual address location; generating a postal route comprising each of the single addresses; obtaining a location of the user along the postal route, via a global positioning system (GPS) on the mobile device; and generating a second notification on the user interface when the user is physically located at the address having the special instruction, wherein the special instruction is selected from a  mail hold, a mail forward, and a package delivery

The claims recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The additional elements include mobile device, user interface, input, GUI, GPS on a mobile device, and overlaying grid, automatically, of the independent claims and scanning using codes and character recognition of dependent claims, and are no more than mere instructions to apply the exception using computer components.  The additional elements such as scanning using codes and character recognition in the dependent claims are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). The additional elements are generally linking the use of the judicial exception to a particular technological environment or field of use see MPEP 2106.05(h).
[Step 2A = Yes, the claim is directed to the abstract idea]

Step 2B: Claims 1-7, 9-13, 15-18  and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level of generality such as prompts, GUI, and inputs (see original specification paragraphs [0079], [0082]). The dependent claims merely further narrow the abstract idea. The limitations are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.  
[Step 2B = No, the claim does not provide an inventive concept significantly more than the abstract idea]The claims are ineligible.	
	


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akosua Kyereme-Tuah whose telephone number is 571-272-6435.  The examiner can normally be reached on Mondays-Thursdays 8am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKOSUA KYEREME-TUAH/               Primary Examiner, Art Unit 3623                                                                                                                                                                                         

	March 11, 2021